Title: From Thomas Jefferson to Thomas Mann Randolph, 12 January 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Jan. 12. 96.

I wrote you by post. The weather having broke away we are trying to get the waggon off before the river becomes impassable. I put on board her a box for Mr. Wythe containing my whole and precious collection of the printed laws of Virginia, to be bound as noted to Mr. Wythe who has occasion to keep them some time for his use. I have taken the liberty of saying you would answer the charges of the binder (Bran) for binding, and procure for him an unbound copy of the collection of 1794. which is to make the 8th. volume of the whole. Maria has attended to the execution of Martha’s memorandums, and has noted what is done under each on the inclosed paper. Suck goes as well as Critta. I have still a pipe of wine remaining at James Brown’s. Being entirely unacquainted with Billy’s sobriety and honesty I must leave to yourself to judge whether you think he may be relied on to bring it up unadulterated, and if you think so, and he should be otherwise unloaded, I will thank you to give him an order to recieve it from Mr. Brown. My love to my dear Martha, and Adieu affectionately.
